Citation Nr: 1505083	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased extra-schedular rating for residuals of a subtrochanteric fracture of the right femur, with post-operative residuals of open reduction and internal fixation, as well as right hip sprain.  


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

When the appeal was before the Board in August 2012, the hearing loss and tinnitus claims were denied and the claim for an extra-schedular rating for the right lower extremity disability was remanded.  The Veteran appealed the Board's denial of service connection for hearing loss and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court remanded the hearing loss and tinnitus claims to the Board for further proceedings consistent with the Memorandum Decision.  

The issue of entitlement to an extra-schedular rating for the right lower extremity disability was again before the Board in February 2014 when it was remanded for additional development.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for left ear hearing loss disability and tinnitus and entitlement to an extra-schedular evaluation for the right lower extremity disability are addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

The Veteran's current right ear hearing loss disability is etiologically related to his active service.  

CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results, including speech recognition scores, have reached a certain level.  The provisions of 38 C.F.R. § 3.385 provide that: 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Factual Background

The Veteran's available service treatment records (STRs) are silent for complaints or findings of tinnitus or hearing loss disability (as defined in 38 C.F.R. § 3.385).  The STRs include the record of an audiological evaluation in August 1974, which notes pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not reported
10
LEFT
10
10
10
Not reported
10


Audiological evaluation in December 1983, disclosed pure tone thresholds, in decibels, as follows:
   



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
30
LEFT
5
10
15
15
25

On an audiological evaluation in September 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
35
LEFT
5
10
25
30
35

On an audiological evaluation in April 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
10
30
LEFT
5
5
20
15
25

In a July 2002 report of medical history, the Veteran denied any current or past hearing loss.  

A July 2002 medical examination report notes that audiological evaluation revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
20
LEFT
5
5
30
20
25

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in October 2006.  He did not complain of tinnitus at that time.

A December 2007 VA examination report notes the Veteran's complaints of hearing loss, right greater than left, since the early 1990's.  He denied tinnitus.  He reported a history of noise exposure during military service.  Specifically, he stated that he was a parachutist and was exposed to aircraft noise with hearing protection.  He was also exposed to noise from weapons during infantry training and during combat service in the Gulf War.  He denied any post-service noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30
LEFT
20
15
25
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted that the audiological test results did not meet the criteria for disability under the VA regulation.  The examiner also wrote that it was his opinion that it was not at least as likely as not that hearing loss was related to military service.  

A June 2011 VA examination report notes the Veteran's complaints of hearing loss. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
50
LEFT
5
10
10
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  After reviewing the claims file, the examiner opined that auditory brainstem response testing was not indicated as results would be compromised by a conductive hearing loss in the right ear at 4000 Hertz.  The examiner noted that the Veteran's STRs showed a significant decrease in hearing thresholds during the Veteran's military service, especially in the left ear.  Based on this, the examiner opined that the Veteran's current hearing loss is as likely as not related to military noise exposure.  The examiner also noted the inconsistencies in the Veteran's statements regarding tinnitus: he denied tinnitus on examination in 2007 but reported a 10 year history of tinnitus on examination in 2011.  Based on these inconsistencies, the VA examiner stated that no opinion concerning the etiology of the Veteran's tinnitus could be made without resorting to mere speculation.

Analysis

The Board finds that service connection is warranted for right ear hearing loss.  The audiological testing conducted in June 2011 documented hearing loss for VA purposes in the right ear (the 50 decibel threshold in the right ear at 4000 Hertz).  Furthermore, the examiner who conducted the June 2011 VA examination opined that the hearing loss was linked to the Veteran's active duty service.  Finally, the examiner supported this opinion by citing to the fact that the Veteran's hearing acuity decreased during his active duty service.  The Board finds this opinion should be afforded probative weight.  The examiner had access to and reviewed the claims file.  Hearing loss for VA purposes was documented via the required audiological testing and the examiner supported his etiology opinion by citing to the pertinent evidence in the claims file.  

The Board notes that the only negative etiology opinion regarding right ear hearing loss is in the report of the December 2007 VA examination.  Significantly, the opinion included in the examination report that the hearing loss was not at least as likely as not related to military service is not supported by a rationale of any kind.  The failure to provide a rationale negates the probative value of this opinion.  There is no other competent medical evidence which addresses the etiology of the right ear hearing loss.  


ORDER

Entitlement to service connection for right ear hearing loss is granted.  


REMAND

The Veteran is claiming entitlement to service connection for left ear hearing loss.  The probative evidence of record does not support a finding that the Veteran has left ear hearing loss for VA purposes, as defined above, at this time.  Significantly, the Board notes that, in a February 2011 remand, the Board directed that the results of auditory brainstem response testing (ABR) should be obtained if it was conducted in December 2007.  If the testing was not conducted, the remand instructions directed that ABR testing should be conducted.  A review of the evidence of record demonstrates that ABR testing was not performed at any time.  The audiologist who conducted a June 2011 VA examination wrote that there was "conductive hearing loss at 4000 Hz in the right ear which would compromise ABR results" and that there was no other indication for ABR testing such as unilateral tinnitus, vertigo or imbalance.  This examiner also wrote that neither a positive nor negative result for ABR testing would be beneficial in determining service connection for hearing loss.  It is not apparent to the Board why ABR testing would not be beneficial as the examiner did not provide any rationale for this determination.  The Board notes the fact that the examiner who conducted the December 2007 VA examination determined that ABR testing should be conducted.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  The Board finds that a remand is required for the left ear claim to obtain additional medical opinions regarding the left ear hearing loss.  The examiner who conducted the June 2011 VA examination must provide a rationale for why it was opined that ABR testing would not be beneficial to the service connection claim.  The examiner should address whether ABR testing in the left ear was possible and, if the testing was possible, the examiner must provide a rationale for why this was not accomplished.  

The Veteran is claiming entitlement to service connection for tinnitus.  As set out in the introduction, the Court remanded this claim to the Board.  The Court found that it was error for the Board to rely on the report of a June 2011 VA audiological examination in denying the claim.  In the June 2011 examination report, the examiner opined that she was unable to provide an etiology opinion for the Veteran's tinnitus without resort to mere speculation.  The Court, in citing to Jones v. Shinseki, 23, Vet. App. 382, 390 (2010), observed that, for the Board to accept a medical examiner's conclusion that determining the etiology of a disorder would require speculation, the examiner must demonstrate that no medical expert can assess the nature of the claimed disorder or that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonable illuminate the medical analysis.  The Court stated that the examiner who conducted the June 2011 VA examination did little more than simply note that the Veteran had denied having tinnitus in 2007.  The examiner did not describe the nature of the Veteran's tinnitus and its usual causes.  The examiner did not discuss how the medical community at large typically identifies tinnitus.  The examiner did not discuss what she believed to be the likely etiology of the Veteran's tinnitus.  The Court specifically found that the examiner did not clearly opine, and there was no other evidence in the record indicating that no medical expert can assess, the etiology of the Veteran's tinnitus or that the examiner had considered all procurable and assembled data by obtaining all tests and records which could reasonably illuminate the medical analysis.  The Board finds that, in order to comply with the Courts Memorandum Decision, a remand is required to obtain an addendum opinion which addresses the Court's concerns.  

The issue of entitlement to an increased extra-schedular rating for residuals of a subtrochanteric fracture of the right femur, with post-operative residuals of open reduction and internal fixation, as well as right hip sprain was previously before the Board in February 2014 when it was remanded in order to determine the Veteran's correct mailing address to resend a VCAA letter to the Veteran.  After this was conducted, the RO or the AMC was to readjudicate the matter of whether referral of the claim was warranted.  If the decision was favorable, the RO or the AMC was to proceed with a referral to the Director of Compensation.  A review of the record demonstrates that the Veteran's correct address was confirmed and that a VCAA letter addressing the extra-schedular claim was sent to the correct address.  Significantly, there is no indication that the RO readjudicated the claim after the letter was sent.  No supplemental statement of the case has been issued subsequent to the February 2014 Board remand.  A remand is required to ensure that the Board's remand instructions are followed.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.  

2.  Then, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the June 2011 VA audiological examination.  She should be requested to prepare an addendum to the examination report which addresses the following: 

a.) Please provide a rationale for why she opined that ABR testing would not be beneficial to the service connection claim.  The examiner should address the prior audiologist's opinion from the December 2007 VA audiological examination which found that such testing was required.  

b.) Please provide an opinion as to whether ABR testing is possible for the left ear and, if the testing is possible, the examiner must provide a rationale for why this was not accomplished.

c.) Please provide the rationale for why she determined that she could not provide an opinion as to the etiology of the tinnitus without resort to speculation.  The examiner should discuss how the medical community at large typically identifies tinnitus and what she believes to be the likely etiology of the Veteran's tinnitus.  The examiner should discuss whether any medical expert can assess the nature of the tinnitus and whether the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonable illuminate the etiology of the tinnitus.  

If the examiner who conducted the June 2011 VA audiological examination is not available, arrange to have the above questions answered by a suitably qualified health care professional

3.  Another examination of the Veteran should only be performed if deemed necessary by the person responding to the Board's requests.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


